DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant' s election of I, species II to epoxy, claims 1-3, 5-6 and 9-11 in the reply filed on 08/08/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, and 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20180348567 (Shin) in view of US 2009/0162592 (Baikerikar).

Re claims 1-3, 6, and 9-10, Shin teaches the base film 110 and support/binder 120, 130 , where [72] teaches the beads on the top surface of claim 10.  Shin discloses the thickness of the binder layer in paragraph 0019 for claim 6, the thickness of the glass base film in paragraph 0042 for claim 3, the thickness of the binder layer is constant for claim 9, and has the convex and concave shape of the beads for claim 10.
Further to claims 1-2 and 5, The Shin reference does not teach the instant invention with sufficient specificity to constitute anticipation.  The reference fails to teach a first coating of epoxy silane and oligomer, average molecular weight as claimed.
Baikerikar discloses epoxy acrylate oligomers [24], [32-33], and [60] (per claims 1 and 5) having an overlapping range of molecular weight of 500 g/mol or greater, or 2000 g/mol or less (overlapping claimed range of 300 g/mol to 5000 g/mol per claims 1-2). Baikerikar coating for a window glass (title, [2]) that comprises oligomer with average molecular weight of 500 or greater [23-24]. The motivation is to form a continuous film even over curved surfaces [17, 23] and to enhance adhesion [24].  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Further It would have been obvious at the time of the effective filing date to have modified Shin in the first coating binder layer to include the composition of Baikerikar for the reasons of enhancing adhesion.  
Re claim 11,  There is no disclosure in Shin in view of Baikerikar that the binder layer is on both sides of the glass substrate. Shin does disclose the window has improved impact resistance and surface characteristics [5].
It would have been obvious to one of ordinary skill in the art at the time of the invention to use additional binder layer on the other side of the glass base film of Shin in order to further improve the impact resistance and surface characteristics. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing additional binder layer would have achieved expected results such as improved impact resistance and surface characteristics. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ 378,380 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,075,079 discloses polyimine with average molecular weight of 200-2000, i.e. oligomer, in order to produce composition with suitable rate of hardening and viscosity (col.15, lines 40-67). The coating can be used on glass (col.18, line 55).
Hong (US 2016/0046103) teaches hardcoat second coating 110/polyimide cover 120/adhesive/glass20, Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am  4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMRA L. DICUS/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        
TAMRA L. DICUS
Primary Examiner
Art Unit 1787